Status of Application

Acknowledgement is made of amendments filed 02/03/2021. Upon entering the amendments, claims 9-20 are added. Claims 7-8 remain withdrawn from consideration as non-elected, and claims 1-6 and 9-20 are pending and presented for the examination.
Response to Arguments
2.	Applicant’s arguments filed 02/03/2021 have been fully considered and are persuasive at showing the distinctness of the instant claims over the subject matter taught in the previously applied prior art. Specifically, the remarks are persuasive at showing that the method taught by the applied art to Gonzalez-Oliver et al does not comprise a step where a glass is prepared from a gel and has the compositional limitation Na2O·2CaO·3SiO2. The remarks show that this gel process step is only taught to be carried out with glasses of entirely different compositional systems, and thus one of ordinary skill in the art would not glean, from the Gonzalez-Oliver teachings, a process wherein a gel having the compositional limitations of the instant claims is pressed and processed into a glass ceramic. As each limitation of instant claim 1 is shown by applicant’s remarks to not be taught by the previously applied prior art, the ground of rejection applied thereto is withdrawn. 
	The remarks are also persuasive at showing the distinctness of new independent claims 9 and 14 and their dependent claims, as it is shown that said independent claims contain all of the limitations previously deemed to render claims 2 and 3 allowable. 
Allowable Subject Matter
3.	Claims 1-6 and 9-20 are allowed.


Reasons for Allowability of Claims
4.	The following is an examiner’s statement of reasons for the indicated allowability of the aforementioned claims: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed methods for making a glass-ceramic article Specifically, the prior art fails to teach a method wherein a liquid precursor medium that contains a reactive silicon-containing precursor is provided, adding to said medium at least one soluble salt that is a salt of one or more of sodium and calcium to form a precipitate that comprises Na2O, CaO, and SiO2 in a molar ratio of 1:2:3, respectively, removing liquid solvent from said precipitate to form a gel with the same 1:2:3 molar ratio, and thereafter forming a glass ceramic article from said gel by heating at a temperature of 900 °C or less. The prior art also does not teach or suggest a method wherein an aqueous sodium silicate-containing solution is provided, adding thereto a soluble salt of calcium to reduce the Na2O:SiO2 ratio thereof and to form a precipitate that comprises Na2O, CaO, and SiO2 in a molar ratio of 1:2:3, respectively, removing liquid solvent from said precipitate to form a gel with the same 1:2:3 molar ratio, and thereafter forming a glass ceramic article from said gel by heating at a temperature of 900 °C or less. The prior art further does not teach or suggest a method wherein a tetraalkoxysilane is added to an aqueous solution that comprises an acid catalyst to thereby form a polysiloxane through a process of hydrolyticpolycondensation of said tetraalkoxysilane, adding thereto a soluble salt of sodium and a soluble salt of calcium to form a precipitate that comprises Na2O, CaO, and SiO2 in a molar ratio of 1:2:3, respectively, removing liquid solvent from said precipitate to form a gel with the same 1:2:3 molar ratio, and thereafter forming a glass ceramic article from said gel by heating at a temperature of 900 °C or less. 
Ex parte Quayle Action
5.	This application is in condition for allowance except for the following formal matters: 
Claims 7 and 8, which were withdrawn from consideration as non-elected with traverse in response to the Requirement for Restriction mailed 08/12/2020 and made final in the Office Action on 12/07/2020, remain present in the application. These claims cannot be examined along with the elected method claims, and must be canceled before allowance. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW2 April 2021